Case: 18-12602   Date Filed: 06/28/2019   Page: 1 of 10


                                                         [DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT

                       ________________________

                             No. 18-12602
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 4:17-cr-00217-WTM-GRS-1


UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

HIPOLITO MARTINEZ-MARTINEZ,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Georgia
                      ________________________

                              (June 28, 2019)


Before TJOFLAT, JORDAN, and BRANCH, Circuit Judges.

PER CURIAM:
                 Case: 18-12602        Date Filed: 06/28/2019         Page: 2 of 10


       Hipolito Martinez-Martinez challenges the search warrant that led to his

arrest and conviction for possession of a firearm by an alien illegally in the United

States, 18 U.S.C. § 922(g)(5)(A).1 He argues that there was no probable cause to

search his home, that the warrant was insufficiently particularized, and that the

good-faith exception to the exclusionary rule does not apply. For the reasons that

follow, we affirm the denial of his motion to suppress the firearm evidence seized

under the warrant, and we affirm his conviction.

       The events that led to the search of Martinez’s home were as follows. Police

in Garden City, Georgia, were investigating the August 19, 2017, murder of Eliud

Montoya, a naturalized U.S. citizen who had been shot execution-style with a

small-caliber bullet, possibly .22-caliber. One suspect was Pablo Rangel,

Montoya’s supervisor at work whom Montoya had recently reported for running an

illegal alien employment scheme and skimming his employees’ pay. In addition,

Rangel’s nephew and Montoya’s co-worker Refugio Ramirez had been arrested in

2014 for illegally concealing a .22-caliber pistol. Rangel lived at 275 Milton Rahn

Road in rural Rincon, Georgia, and Ramirez lived in a trailer on Rangel’s property.

        Detective Roberto Rodriguez applied for a search warrant. In his affidavit,

he declared that “fruits of the crime d[o] exist inside the residence located at 275


       1
         “It shall be unlawful for any person . . . who, being an alien . . . is illegally or unlawfully
in the United States . . . to possess in or affecting commerce, any firearm or ammunition . . . .” 18
U.S.C. § 922(g)(5)(A).
                                                   2
               Case: 18-12602    Date Filed: 06/28/2019   Page: 3 of 10


Milton Rahn Road.” The warrant was approved by the local magistrate, authorizing

a search of:

      275 Milton Rahn Road, Rincon Georgia, 31326. The residence and
      property can be reached by traveling on Rahn Station Road from
      Highway 21 for 2 miles making a left onto Milton Rahn Road and
      traveling 1.2 miles and the residence (tan in color) will be located on
      the left following by the mobile home (gray in color). See Exhibit A
      and B [Satellite photographs of the land]

      Property is owned by Pablo Rangel. Property is listed with having
      26.65 acres. Land has multiple dwellings that can not be accessed
      without driving on a private drive that dead ends on this land.
      Residence has a newer structure identified as a modular home, as well
      as multiple trailers as follows. Gray in color mobile home with white
      trim located at the far end the driveway. Light colored pull behind
      camper located in the rear of the gray mobile home. Tan in color
      residence with wooden porch on the back located before reaching the
      gray mobile home. There are currently 8-10 vehicles on the property.

Executing the warrant, police searched several residences and vehicles on the

property, including the “gray in color” mobile home in which Martinez lived. In

total, they found a variety of weapons and ammunition, some of which were .22-

caliber. From Martinez’s home they seized a 12-gauge shotgun.

      Martinez was indicted on one count of possession of a firearm by an alien

illegally in the United States. He moved to suppress the gun on the grounds that

there was no probable cause to search his personal trailer, that the warrant lacked

particularity, and that the good-faith exception to the exclusionary rule did not

apply. The magistrate judge conducted a hearing in which Detective Rodriguez and

Special Agent Anthony Miranda of Homeland Security Investigations (the

                                          3
               Case: 18-12602        Date Filed: 06/28/2019      Page: 4 of 10


investigative arm of U.S. Immigration and Customs Enforcement) testified about

how they obtained and executed the search warrant. The magistrate judge then

recommended denying the motion to suppress. Martinez filed objections but then

decided to plead guilty conditionally. The district court denied the motion to

suppress, adopting the report and recommendation of the magistrate judge. The

court accepted Martinez’s conditional guilty plea, which reserved his right to

appeal the denial of the motion to suppress. It sentenced Martinez to 24 months of

imprisonment followed by 3 years of supervised release. 2

       We review the denial of a motion to suppress under a mixed standard of

review. United States v. Jiminez, 224 F.3d 1243, 1247 (11th Cir. 2000). We review

the district court’s findings of fact for clear error and its application of law to those




       2
          Following the search of the Rangel property, Pablo Rangel, Juan Rangel-Rubio, and
Jhonatan Rangel were also convicted of possession of a firearm by an alien illegally in the
United States. Judgment, United States v. Pablo Rangel-Rubio, No. 4:18-cr-00064-WTM-GRS
(S.D. Ga. July 10, 2018); Judgment, United States v. Juan Rangel-Rubio, No. 4:17-cr-00219-
LGW-GRS (S.D. Ga. May 23, 2018); Judgment, United States v. Jhonatan Rangel, No. 4:17-cr-
00218-WTM-GRS (S.D. Ga. Apr. 16, 2018).
        Pablo and Juan Rangel have since been indicted, along with alleged triggerman Higinio
Perez-Bravo, on federal charges of conspiracy to commit murder-for-hire and other counts
related to Montoya’s killing and the alleged illegal alien employment scheme. Indictment, United
States v. Rangel-Rubio, No. 4:18-cr-00274-LGW-JEG (S.D. Ga. Dec. 7, 2018). The government
has not yet decided whether to seek the death penalty.
        Relatedly, Montoya’s estate has filed a civil RICO action against Montoya’s employer,
its parent company, Pablo Rangel, and other employees of the companies. Complaint, Huffman v.
Davey Tree Expert Co., No. 4:18-cv-00184-WTM-JEG (S.D. Ga. Aug. 2, 2018). One of those
employees pleaded guilty to conspiring to harbor illegal aliens. Change of Plea, United States v.
Cruz, No. 4:18-cr-00267-WTM-JEG (S.D. Ga. Dec. 6, 2018). A state tort suit filed by Montoya’s
widow against these civil defendants is also pending. Complaint, Hernandez v. Davey Tree
Expert Co., No. STCV17-01873 (Chatham Cty. State Ct. Nov. 9, 2017).
                                               4
                Case: 18-12602         Date Filed: 06/28/2019        Page: 5 of 10


facts de novo. Id. We review whether an affidavit established probable cause de

novo, but we “take care both to review findings of historical fact only for clear

error and to give due weight to inferences drawn from those facts by resident

judges and local law enforcement officers.” Id. at 1248 (quoting Ornelas v. United

States, 517 U.S. 690, 699 (1996)). We consider each of Martinez’s arguments

about the search warrant in turn.

       First, Martinez argues that the search warrant was invalid because it lacked

the particularity required by the Fourth Amendment. We disagree. The Fourth

Amendment 3 requires “limiting the authorization to search to the specific areas and

things for which there is probable cause to search,” Maryland v. Garrison, 480
U.S. 79, 84 (1987), and this warrant did so. It listed the dwellings on the Rangel

property—including Martinez’s—with clear physical descriptions that would

enable the searchers “with reasonable effort [to] ascertain and identify the place

intended.” Steele v. United States, 267 U.S. 498, 503 (1925). As relevant here, it

clearly identified Martinez’s “[g]ray in color mobile home with white trim located

at the far end of the driveway.” 4 Although the warrant may have incorrectly



       3
         “[N]o Warrants shall issue, but upon probable cause, supported by Oath or affirmation,
and particularly describing the place to be searched, and the persons or things to be seized.” U.S.
Const. amend. IV.
       4
         We express no opinion about the particularity of the warrant regarding the “8–10
vehicles on the property.” But any lack of particularity in that respect is not fatal to the warrant’s
particular authorization to search Martinez’s home.
                                                  5
              Case: 18-12602     Date Filed: 06/28/2019    Page: 6 of 10


identified the address of the mobile home, the particularity standard “does not

necessitate technical perfection.” United States v. Bradley, 644 F.3d 1213, 1259

(11th Cir. 2011). “The warrant need only describe the place to be searched with

sufficient particularity to direct the searcher, to confine his examination to the

place described, and to advise those being searched of his authority. An erroneous

description of premises to be searched does not necessarily render a warrant

invalid.” United States v. Burke, 784 F.2d 1090, 1092 (11th Cir. 1986) (upholding

the validity of a warrant that misstated the address of the premises to be searched).

And, as we next explain, the warrant’s imprecision with respect to street addresses

was reasonable in light of Detective Rodriguez’s investigation and did not prevent

a reasonable person searching for the property from finding it.

      Second, Martinez argues that the police lacked probable cause to search his

trailer, which bears the address of 135 Milton Rahn Road. He asserts that Detective

Rodriguez’s declaration that “fruits of the crime d[o] exist inside the residence

located at 275 Milton Rahn Road” established probable cause to search only Pablo

Rangel’s personal residence at that address and not any of the other residences

located on his property as described in the affidavit and warrant. But in view of the

entire affidavit, which the local magistrate credited, as well as Detective

Rodriguez’s testimony, which the district court credited, we agree with the district




                                           6
                Case: 18-12602        Date Filed: 06/28/2019       Page: 7 of 10


court that the affidavit established probable cause to search all of the dwellings it

described on the Rangel property.

       Probable cause means that “there is a fair probability that contraband or

evidence of a crime will be found in a particular place.” Illinois v. Gates, 462 U.S.
213, 238 (1983). The record supports the conclusion that Rodriguez reasonably

believed that evidence of Montoya’s murder could exist in any structure on the

Rangel property. The affidavit clearly established that both Rangel and Ramirez

were suspected in the murder, that both men lived on the Rangel property, and that

Ramirez owned a .22-caliber pistol. The record further reflects that Detective

Rodriguez did not know which dwellings belonged to Rangel and Ramirez in

particular. He had obtained a description of the entire property from the internet

and local law enforcement but was warned that, if he drove on to the property in a

preliminary attempt to narrow the investigation, he would be seen, and evidence

might be destroyed. He suspected that the murder weapon could easily be hidden

in any of the structures or vehicles on Rangel’s property. 5 Presented with this

evidence, there was a “substantial basis” for the local magistrate to conclude that

probable cause existed, id. at 238–39: that there was a fair probability that evidence


       5
          The execution of the search warrant also supports Detective Rodriguez’s view of the
arrangement of the Rangel property. When police arrived, Martinez’s mobile home was the first
place they searched after securing the people who were on the property, because Rangel was
arrested nearest to it. The police did not initially see its “135” marking because they entered from
its back side, thinking it was the front. And they found a piece of mail addressed to 275 Milton
Rahn Road inside Martinez’s home.
                                                 7
              Case: 18-12602    Date Filed: 06/28/2019   Page: 8 of 10


of a crime, such as the murder weapon, would be found somewhere on the entire

Rangel property. The district court’s assessment that it was not unreasonable to

infer that Rangel “exercised full control over that secluded 26-acre property” was

not clearly erroneous in view of the entire record.

      Martinez relies on Maryland v. Garrison as if its facts provide an urban

analogue to the rural setting here. In Garrison, Baltimore police obtained a warrant

to search a suspect and his home, “the premises known as 2036 Park Avenue third

floor apartment.” 480 U.S. at 80. When they executed the warrant, they discovered

that this address actually described two third-floor apartments. They found

contraband in the wrong apartment before realizing their mistake. Id. The Supreme

Court explained that “if the officers had known, or even if they should have

known, that there were two separate dwelling units on the third floor of 2036 Park

Avenue,” they would not have been entitled to include the wrong apartment in the

search warrant. Id. at 85. But the Court nonetheless upheld the search and seizure

because the warrant was valid when it was issued, based on the information

available to the officers when they obtained the warrant. Id. at 85–86.

      The difference between Garrison and the present facts is that the record here

establishes that the warrant did not mistakenly include a “wrong” residence.

Detective Rodriguez testified that he intended all along to search the “multiple

trailers and multiple campers” on the property. Although it turned out that the


                                          8
              Case: 18-12602    Date Filed: 06/28/2019    Page: 9 of 10


mailing address of Martinez’s grey mobile home was 135 Milton Rahn Road, not

275 Milton Rahn Road, Rodriguez reasonably believed based on his investigation

that 275 Milton Rahn Road was the address for the entire 26 acres, including both

Rangel’s and Ramirez’s personal homes. For example, a co-worker of Montoya’s

told Rodriguez that Rangel lived on a large property referred to as a farm, and

county deputies told him about shots-fired complaints from neighbors that referred

to the entire multi-trailer property as 275 Milton Rahn Road. Moreover, the

detailed description of the property in the affidavit and warrant identifies Rangel

only as the owner of the entire property and describes multiple dwellings without

identifying one in particular as Rangel’s personal home. Therefore, even if it were

unclear from the address Rodriguez gave that he intended to search each of the

dwellings on the property, including the mobile home actually at 135 Milton Rahn

Road, his physical description clarified that his declaration applied to each

dwelling. See Burke, 784 F.2d at 1092 (“The search warrant contained a detailed

physical description of the building, minimizing the possibility that an apartment in

any building other than the correct one would be searched.”). In light of the “due

weight” we give to the judgment of “resident judges and local law enforcement

officers,” Jiminez, 224 F.3d at 1248, we do not find the address ambiguities here to

be fatal to the probable cause determination of the local magistrate.




                                          9
             Case: 18-12602      Date Filed: 06/28/2019    Page: 10 of 10


      Finally, Martinez argues that the good-faith exception to the exclusionary

rule, which ordinarily allows the admission of evidence obtained by police officers

acting in reasonable reliance upon a search warrant later found to be unsupported

by probable cause, does not apply here because it utterly lacked indicia of probable

cause to search Martinez’s home. See generally United States v. Leon, 468 U.S.
897, 922 (1984). Because we find that the warrant was sufficiently particularized

and was supported by probable cause, we need not reach this issue. However, we

find in the alternative that the good-faith exception applies. Asking “whether a

reasonably well trained officer would have known that the search was illegal

despite the magistrate’s authorization,” id., we see nothing in the record that would

so indicate. There is no evidence that Detective Rodriguez intentionally misled the

magistrate or that the magistrate failed to act neutrally. We further find, in light of

our previous discussions, that the affidavit possesses reasonable indicia of probable

cause and that the warrant is not so deficient in particularity that it could not

reasonably be presumed to be valid. Cf. id. at 923 (describing these four situations

where the good-faith exception would not apply).

      Martinez’s motion to suppress was properly denied, and we therefore affirm

his conviction.

      AFFIRMED.




                                           10